Citation Nr: 1010639	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for left ureteropelvic VIC junction obstruction, currently 
rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 Board decision granted service 
connection for left kidney disability, and the RO effectuated 
the Board's decision in a June 1998 rating decision, 
assigning a 20 percent disability rating for left 
ureteropelvic junction obstruction disability, effective 
March 27, 1992.  By rating decision in July 1998, the RO 
denied entitlement to TDIU.  The Veteran has completed 
appeals from the June 1998 and July 1998 rating decisions.  
In November 1999, the Veteran testified at a Board 
videoconference hearing.

The Board subsequently denied the Veteran's appeal as to both 
issues by decision dated April 5, 2000.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 27, 2001, the Court granted a motion by VA to remand 
the case and to stay further proceedings.  The Court vacated 
the Board's April 5, 2000 decision and remanded the case to 
the Board for further action.  In September 2001, the Board 
remanded the case for compliance with the Veterans' Claims 
Assistance Act (VCAA) and for additional development of the 
evidence.

Subsequently, in a decision dated August 7, 2003, the Board 
again denied the Veteran's appeal as to both issues.  The 
Veteran then appealed the Board's decision to the Court.  In 
an Order dated February 17, 2005, the Court vacated the 
Board's August 7, 2003 decision and remanded the case to the 
Board for further action.

In September 2005, the Board denied the Veteran's appeal for 
an increased rating for left ureteropelvic VIC junction 
obstruction, and remanded the issued of entitlement to a TDIU 
for additional action to accomplish compliance with the VCAA.  
The Veteran appealed the Board's decision to the Court once 
again.  In a May 2007 Order, the Court vacated the Board's 
September 2005 denial of an increased rating for left 
ureteropelvic VIC junction obstruction and remanded this 
matter to the Board for compliance with the instructions 
included in an April 2007 Joint Motion for Remand.

In September 2007, the Board once again remanded the case for 
development necessary to comply with the April 2007 Joint 
Motion for Remand.  Unfortunately, as discussed below, the 
Board is now compelled to find that the necessary development 
directed in the September 2007 Board remand has not been 
adequately completed.  Therefore, the Board regrets that the 
case must again be remanded to complete the required 
development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Preliminarily, the Board notes that the corrective VCAA 
notice directed in the Board's September 2007 remand appears 
to have been accomplished.

However, the September 2007 Board remand directed that a new 
VA examination was required, and that remand request 
specifically directed that certain particularly important 
questions be addressed in the VA examination report.  A July 
2009 VA examination report, together with a September 2009 
addendum, documents the findings and conclusions of the 
medical professional responsible for the pertinent 
examination of the Veteran.  Unfortunately, neither report 
addresses the critical questions presented in the Board's 
September 2007 remand instructions.

As discussed in much greater detail in the September 2007 
Board remand, compliance with the April 2007 Joint Motion for 
Remand requires development of the evidence concerning 
certain documented medical findings showing 'hydronephrosis' 
in the Veteran at times during the lengthy period on appeal.  
The VA examination report, including with its addendum, does 
not address the questions concerning hydronephrosis; indeed 
there is no mention of the term hydronephrosis nor any 
acknowledgment of the pertinent documented medical history 
referenced in the Board's questions.  The Board briefly notes  
that hydronephrosis of sufficient severity could potentially 
meet the criteria for a significantly increased rating for 
portions of the period on appeal.

The Board observes that the July 2009 VA examination report 
does contain a lengthy summary of the Veteran's medical 
history, but neither that summary nor any analysis or other 
portion of the report answers the question of whether the 
Veteran's left ureteropelvic VIC junction obstruction is 
shown to currently be, or to have previously been, properly 
medically characterized as involving 'severe hydronephrosis.'  
The examiner does not specifically address the findings of 
the November 1994 private medical report showing 'prominent' 
hydronephrosis nor the February 1997 VA medical record 
indicating that the Veteran had difficulty maintaining a 
normal weight.

The Board believes that appellate review cannot comply with 
the Joint Motion for Remand nor survive judicial scrutiny 
without answers to the medical questions presented in the 
Board's September 2007 remand.  A new remand is necessary to 
ensure compliance with the development requested by the 
Board's September 2007 remand and to develop the record to 
allow a proper determination in appellate review of this 
case; the Board is under a duty to ensure compliance with the 
terms of its prior remands.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As the Veteran's appeal for TDIU is inextricably intertwined 
with the appeal for an increased rating for left 
ureteropelvic VIC junction obstruction, adjudication of that 
issue must be deferred until completion of the actions 
directed in this remand.



Accordingly, the case is REMANDED for the following action:

1.	The claims file should be forwarded to 
the author of the September 2007 VA 
examination report, if available, to 
author an addendum to address unanswered 
questions and clarify the information 
previously presented.  If that author is 
unavailable, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
severity of his service-connected left 
ureteropelvic VIC junction obstruction 
both currently and throughout the appeal 
period, as reflected by the available 
medical evidence.  (If the Veteran does 
not report for a new VA examination, the 
claims file should nevertheless be 
forwarded to an appropriate specialist for 
review and preparation of a medical 
opinion).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  In particular, the examiner is 
requested to reply to the following:

a)  Discuss whether the Veteran's left 
ureteropelvic VIC junction obstruction 
is shown to currently be, or to have 
previously been, properly medically 
characterized as involving 'severe 
hydronephrosis.'  The examiner is asked 
to specifically address the findings of 
the November 1994 private medical 
report showing 'prominent' 
hydronephrosis and the February 1997 VA 
medical record indicating that the 
Veteran had difficulty maintaining a 
normal weight.

b)  If the examiner determines that the 
Veteran's left ureteropelvic VIC 
junction obstruction involved 'severe' 
hydronephrosis during a period in the 
Veteran's history, the examiner is 
asked to identify during what time 
period 'severe' manifestations were 
shown.

c)  The examiner is asked to evaluate 
and provide an opinion as to the effect 
of the Veteran's service-connected 
disabilities on his ability to obtain 
and maintain substantially gainful 
employment.

2.  After completion of the above and any 
additional development deemed necessary by 
the RO/AMC, the RO/AMC should review the 
issues on appeal and determine whether the 
benefits sought may be granted.  If any of 
the benefits sought remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



